MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Feb 14 2020, 6:27 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paul J. Watts                                            Dina M. Cox
Spencer, Indiana                                         Neal Bowling
                                                         Lewis Wagner, LLP
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kenneth Eugene Bardonner,                                February 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CC-2222
        v.                                               Appeal from the Monroe Circuit
                                                         Court
Clendening, Johnson, & Bohrer,                           The Honorable Elizabeth A. Cure,
P.C.,                                                    Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         53C01-1810-CC-2112



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020              Page 1 of 11
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant/Counter-Claimant, Kenneth Bardonner (Bardonner),

      appeals the trial court’s summary judgment in favor of Appellee-

      Plaintiff/Counter-Defendant, Clendening, Johnson & Bohrer, P.C. (CJB

      Attorneys), on Bardonner’s counterclaim for legal malpractice.


[2]   We affirm.


                                                    ISSUE
[3]   Bardonner presents this court with one issue on appeal, which we restate as:

      Whether a genuine issue of material fact exists that Bardonner’s counterclaim

      for legal malpractice is without merit and therefore can diminish or defeat CJB

      Attorneys’ claim for unpaid legal fees pursuant to Indiana Trial Rule 13(J).


                      FACTS AND PROCEDURAL HISTORY
[4]   Veronika Bardonner (Veronika) and Bardonner were married on May 18, 2003,

      and had two children. On April 27, 2015, Veronika filed a petition for

      dissolution of marriage. Pursuant to an agreement for legal services, Bardonner

      retained CJB Attorneys to represent him in the dissolution proceedings. On

      May 13, 2015, Veronika’s counsel sent an email to Bardonner’s counsel,

      indicating that Veronika had concerns about Bardonner receiving unsupervised

      visitation with the then four-year-old twin children because of his prior

      behavior, which included arrests and convictions for public nudity and public

      indecency. Veronika’s counsel suggested to institute supervised visitation until

      a psychological evaluation could be completed. After discussing Veronika’s
      Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020   Page 2 of 11
      counsel’s email with Bardonner, CJB Attorneys counseled him as to the risks

      and likely results of challenging Veronika’s request for supervised visitation.

      Given Bardonner’s criminal history and Veronika’s concerns, CJB Attorneys

      “believed that it was more likely than not that the court would require

      supervised visitation as Veronika demanded – at least provisionally and

      pending a psychological evaluation.” (Appellant’s App. Vol. II, pp. 72-73).

      CJB Attorneys advised Bardonner that “if he did not enter into an agreement

      with Veronika, there was a risk that the court could impose even more

      restrictive terms.” (Appellant’s App. Vol. II, p. 73).


[5]   On May 20, 2015, Bardonner and Veronika executed an Interim Agreed Entry

      (Agreed Entry), filed with the court, in which they agreed that Dr. Jennifer

      Spencer (Dr. Spencer) would conduct psychological evaluations of both parties

      to determine whether either parent posed a possible safety risk to the children.

      Meanwhile, the parties agreed that supervised visitation would take place “until

      further agreement or order of the court, if [Dr. Spencer] determine[d] that such

      supervision [was] unnecessary.” (Appellant’s App. Vol. II, p. 73). Bardonner

      voluntarily signed the Agreed Entry after reading it and being afforded the

      opportunity to ask CJB Attorneys’ questions about its legal significance and

      consequences. Pursuant to the Agreed Entry, Dr. Spencer evaluated Bardonner

      and issued her report on July 17, 2015. Based on Dr. Spencer’s findings and

      conclusions, the trial court imposed supervised visitation with the children.


[6]   On August 3, 2015, Bardonner emailed CJB Attorneys, expressing his

      displeasure with “[t]he almost total loss of visitation” which was “intolerable []

      Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020   Page 3 of 11
      and extremely harmful to [himself] and [the] children.” (Appellant’s App. Vol.

      II, p. 112). Claiming to have “never asked for this inane arrangement,”

      Bardonner informed CJB Attorneys that he wanted “to cut [his] losses and try

      an out-of-town firm.” (Appellant’s App. Vol. II, p. 112). Accordingly, CJB

      Attorneys withdrew from the case on August 5, 2015, and Bardonner hired new

      representation.


[7]   On October 11, 2018, CJB Attorneys filed their Complaint for unpaid legal fees,

      owed by Bardonner for the work performed during his dissolution proceedings.

      On December 4, 2018, Bardonner, proceeding pro se, filed his Answer to the

      Complaint and asserted a counterclaim, arguing that CJB Attorneys “failed to

      exercise ordinary skill and knowledge causing extensive emotional and

      financial damage[.]” (Appellant’s App. Vol. II, p. 27). On January 23, 2019,

      CJB Attorneys filed their answer to Bardonner’s counterclaim, asserting that his

      legal malpractice claim was barred by the statute of limitations. On July 11,

      2019, Bardonner, represented by counsel, filed a motion to amend

      counterclaim, seeking permission to add a breach of contract claim. On July

      18, 2019, CJB Attorneys filed their motion for summary judgment on the

      counterclaim.


[8]   On July 24, 2019, the trial court set Bardonner’s motion to amend his

      counterclaim for a hearing on November 4, 2019, and signed CJB Attorneys’

      proposed summary judgment on July 30, 2019. On August 7, 2019, CJB

      Attorneys moved to vacate the trial court’s order as having been improperly

      issued and requested that their summary judgment motion be scheduled for a

      Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020   Page 4 of 11
       hearing on November 4, 2019. CJB Attorneys’ motion was granted by the trial

       court.


[9]    On August 26, 2019, CJB Attorneys filed their supplemental brief, contending

       that they were entitled to summary judgment as there was no genuine dispute of

       material fact and that Bardonner had failed to come forward on a timely basis

       with evidence to demonstrate the existence of a disputed fact. Three days later,

       on August 29, 2019, Bardonner filed his statement in opposition. On

       September 18, 2019, the trial court, without a hearing and without deciding

       Bardonner’s motion to amend his counterclaim, signed CJB Attorneys’

       proposed order, granting summary judgment in their favor on the counterclaim

       for legal malpractice.


[10]   Bardonner now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review


[11]   In reviewing a trial court’s ruling on summary judgment, this court stands in the

       shoes of the trial court, applying the same standards in deciding whether to

       affirm or reverse summary judgment. First Farmers Bank & Trust Co. v. Whorley,

       891 N.E.2d 604, 607 (Ind. Ct. App. 2008), trans. denied. Thus, on appeal, we

       must determine whether there is a genuine issue of material fact and whether

       the trial court has correctly applied the law. Id. at 607-08. In doing so, we

       consider all of the designated evidence in the light most favorable to the non-

       moving party. Id. at 608. A fact is ‘material’ for summary judgment purposes if
       Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020   Page 5 of 11
       it helps to prove or disprove an essential element of the plaintiff’s cause of

       action; a factual issue is ‘genuine’ if the trier of fact is required to resolve an

       opposing party’s different version of the underlying facts. Ind. Farmers Mut. Ins.

       Group v. Blaskie, 727 N.E.2d 13, 15 (Ind. 2000). The party appealing the grant

       of summary judgment has the burden of persuading this court that the trial

       court’s ruling was improper. First Farmers Bank & Trust Co., 891 N.E.2d at 607.


[12]   We observe that, in the present case, the trial court entered findings of fact and

       conclusions thereon in support of its judgment. Generally, special findings are

       not required in summary judgment proceedings and are not binding on appeal.

       AutoXchange.com. Inc. v. Dreyer and Reinbold, Inc., 816 N.E.2d 40, 48 (Ind. Ct.

       App. 2004). However, such findings offer a court valuable insight into the trial

       court’s rationale and facilitate appellate review. Id.


                                                   II. Analysis


[13]   “The applicable statute of limitations is ascertained by identifying the nature or

       substance of the cause of action and not the form of the pleadings.” Whitehouse

       v. Quinn, 477 N.E.2d 270, 273 (Ind. 1985). Accordingly, the substance of

       Bardonner’s counterclaim—not his characterization—determines the

       appropriate limitations period. Here, Bardonner’s entire counterclaim reads as:


               [Bardonner] employed [CJB Attorneys] in a family law matter
               and [CJB Attorneys] failed to exercise ordinary skill and
               knowledge causing extensive emotional and financial damage to
               [Bardonner].



       Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020   Page 6 of 11
       (Appellant’s App. Vol. II, p. 27). The language of Bardonner’s counterclaim

       clearly mimics the elements of a legal malpractice claim, as being “(1)

       employment of an attorney, which creates a duty to the client; (2) failure of the

       attorney to exercise ordinary skill and knowledge (breach of duty): and, (3) that

       such negligence was the proximate cause of (4) damage to the plaintiff.” Clary

       v. Lite Machines Corp., 850 N.E.2d 423, 430 (Ind. Ct. App. 2006). Thus,

       contrary to Bardonner’s categorization of his counterclaim in his appellate brief

       as breach of contract, his counterclaim sounds in legal malpractice.


[14]   The limitations period governing a legal malpractice claim is two years. Ind.

       Code § 34-11-2-4(a); Myers v. Maxson, 51 N.E.3d 1267, 1276 (Ind. Ct. App.

       2016), trans. denied. “Legal malpractice actions are subject to the ‘discovery

       rule,’ which provides that the statute of limitations does not begin to run until

       such time as the plaintiff knows, or in the exercise of ordinary diligence could

       have discovered, that he had sustained an injury as the result of the tortious act

       of another.” Biomet Inc. v. Barnes & Thornburg, 791 N.E.2d 760, 765 (Ind. Ct.

       App. 2003), trans. denied. Here, Bardonner fired CJB Attorneys by email on

       August 3, 2015, alluding to “[t]he almost total loss of visitation” which caused

       “harm to him and his children.” (Appellant’s App. Vol. II, p. 112). Therefore,

       the statute of limitations for his counterclaim expired on August 3, 2017. As

       Bardonner did not file his legal malpractice counterclaim until December 4,

       2018—more than a year after the expiration of the statute of limitations—

       Bardonner’s claim should be barred.




       Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020   Page 7 of 11
[15]   However, Bardonner’s legal malpractice claim was filed as a counterclaim

       pursuant to Indiana Trial Rule 13(J), which provides, in relevant part:


               The statute of limitations, [] shall not bar a claim asserted as a
               counterclaim to the extent that:


               (1) It diminishes or defeats the opposing party’s claim if it arises
                   out of the transaction or occurrence that is the subject-matter
                   of the opposing party’s claim, or if it could have been asserted
                   as a counterclaim to the opposing party’s claim before it (the
                   counterclaim) was barred[.]


       Here, while Bardonner’s counterclaim for legal malpractice is undeniably

       related to CJB Attorneys’ claim of unpaid legal fees as it arises out of CJB

       Attorneys’ representation of Bardonner in the dissolution proceeding, we agree

       with the trial court that Bardonner’s counterclaim “fails on the merits.”

       (Appellant’s App. Vol. II, p. 13).


[16]   Bardonner’s counterclaim is based on the allegation that CJB Attorneys

       “negotiated agreements on [Bardonner’s] behalf without [Bardonner’s]

       knowledge or consent to the detriment of [Bardonner].” (Appellant’s App. Vol.

       II, p. 123). The only negotiated agreement during CJB Attorneys’ brief

       representation of Bardonner is the Agreed Entry that called for supervised

       parenting time. The designated evidence reflects that the Agreed Entry is the

       result of safety concerns raised by Veronika and was voluntarily signed by

       Bardonner after being given the opportunity to consult with CJB Attorneys.

       Given Bardonner’s criminal history and Dr. Spencer’s elaborate findings and

       detailed conclusions, it was inevitable that the trial court would continue the
       Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020   Page 8 of 11
       requirement of supervised visitation. As Bardonner did not designate evidence

       to dispute CJB Attorneys’ designated evidence, we cannot conclude that a

       material fact exists indicating that CJB Attorneys committed legal malpractice.

       Accordingly, as Bardonner’s counterclaim fails on the merits and cannot defeat

       or diminish CJB Attorneys’ claim, Bardonner’s counterclaim is barred. 1


                                               CONCLUSION
[17]   Based on the foregoing, we hold that no genuine issue of material fact exists

       that Bardonner’s counterclaim for legal malpractice is without merit and

       therefore cannot defeat CJB Attorneys’ claim for unpaid legal fees pursuant to

       Indiana Trial Rule 13(J).


[18]   Affirmed.


[19]   Baker, J. concurs


[20]   Vaidik, J. dissents with separate opinion




       1
         In his appellate brief, Bardonner also claimed that CJB Attorneys “double billed for time spent on his case
       by more than one attorney without his consent.” (Appellant’s Br. p. 9). This is not an allegation sounding in
       legal malpractice but rather is an argument in response to CJB Attorneys’ claim for unpaid legal fees, which
       is not before this court.

       Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020                Page 9 of 11
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Kenneth Eugene Bardonner,
       Appellant-Defendant,                                     Court of Appeals Case No.
                                                                19A-CC-2222
               v.                                               Appeal from the Monroe Circuit
                                                                Court
       Clendening, Johnson, & Bohrer,                           The Honorable Elizabeth A. Cure,
       P.C.,                                                    Judge
       Appellee-Plaintiff.                                      Trial Court Cause No.
                                                                53C01-1810-CC-2112




       Brown, Judge, dissenting.

[21]   I respectfully dissent. Ind. Trial Rule 56 governs summary judgment and

       subsection (C) provides in part:


               The motion and any supporting affidavits shall be served in
               accordance with the provisions of Rule 5. An adverse party shall
               have thirty (30) days after service of the motion to serve a
               response and any opposing affidavits. The court may conduct a
               hearing on the motion. However, upon motion of any party made
               no later than ten (10) days after the response was filed or was
               due, the court shall conduct a hearing on the motion which shall be
               held not less than ten (10) days after the time for filing the
               response.


       (Emphases added). On August 7, 2019, CJB Attorneys requested a hearing on

       their summary judgment motion. Specifically, CJB Attorneys requested the

       trial court to “convert the November 4, 2019 hearing on Bardonner’s Motion

       Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020    Page 10 of 11
for Leave to Amend Counterclaim to a hearing as well on CJB’s Motion for

Summary Judgment.” Appellant’s Appendix Volume II at 150. Bardonner’s

statement in opposition to summary judgment requested the court to confirm

the hearing. The court granted summary judgment to CJB Attorneys without a

hearing and without deciding Bardonner’s motion to amend his counterclaim.

Under these circumstances, I would remand for a hearing. See Otte v. Tessman,

426 N.E.2d 660, 661 (Ind. 1981) (“If the failure to obey the clear explicit

dictates of the Indiana Rules of Procedure can be simply dismissed as harmless

error, then, the erosion of an orderly judicial system has begun. If the clear,

explicit meaning of the Indiana Rules of Procedure can be re-written by judicial

opinion to avoid the consequence of a violation, then, the shroud of confusion

will prevent any meaningful, just and predictable solution to those disputes

which must be resolved in our courts.”) (quoting Otte v. Tessman, 412 N.E.2d

1223, 1232 (Ind. Ct. App. 1980) (Staton, J., dissenting)); 22A STEPHEN E.

ARTHUR, INDIANA PRACTICE § 36.28 (2d ed.) (“Under the current rule, where

any party may make a motion for a hearing no later than 10 days after the

response was filed or due, the court ‘shall’ conduct a hearing on the summary

judgment motion. The hearing shall be held no less than 10 days after the time

for filing the response. Given the language incorporated in the current rule, it

appears that a summary judgment hearing is mandatory should any party make

a timely request.”).




Court of Appeals of Indiana | Memorandum Decision 19A-CC-2222 | February 14, 2020   Page 11 of 11